JUSTICE MCKINNON,
dissenting.
¶47 The Court’s conclusion that the claims of Objectors (Stockowners) are separate from the claims of BLM ignores that both share the same beneficial use: BLM’s claims are premised upon the actual beneficial use of water consumed by Stockowners’ cattle. In order to conclude that BLM has perfected its claim, which may only be characterized as overlapping Stockowners’ claim, the Court again revisits Bailey and erodes, further, the long established principle in western water law that the application of water to beneficial use is essential to a completed appropriation. This time the Court ignores Bailey’s express language limiting it to public service corporations and expands Bailey’s narrow exception, which has been undisturbed for a century, to include “anyone” who “distributes” water has perfected a water right. By concluding BLM has a water right in the same water which has been placed to an actual beneficial use for over a century by Stockowners, the Court distorts Bailey, fails to address well-reasoned Montana and federal water law; and upends the touchstone of the prior appropriation doctrine that the application of water to beneficial use is essential to a completed appropriation.
¶48 It is well to consider, once again, the situation of the arid West prior to passage of several congressional acts, in particular, the Taylor Grazing Act of 1934. To do so, provides a foundation for our consideration of these overlapping claims and the purpose underlying the rule that application of water to a beneficial use is essential to a completed appropriation. The following excerpt eloquently explains the struggles of Montana pioneers and the role Congress understood it should play in development of the lands and waters of the arid West.
In the beginning, the task of reclaiming... [the arid West] was left to the unaided efforts of the people who found their way by painful effort to its inhospitable solitudes. These western pioneers, emulating the spirit of so many others who had gone before them *137in similar ventures, faced the difficult problem of wresting a living and creating homes from the raw elements about them, and threw down the gage of battle to the forces of nature. With imperfect tools, they built dams, excabated canals, constructed ditches, plowed and cultivated the soil, and transformed dry and desolate lands into green fields and leafy orchards. In the success of that effort, the general government itself was greatly concerned—not only because, as owner, it was charged through Congress with the duty of disposing of the lands, but because the settlement and development of the country in which the lands lay was highly desirable.
To these ends, prior to the summer of 1877, Congress had passed the mining laws, the homestead and preemption laws, and finally, the Desert Land Act. It had encouraged and assisted, by making large land grants to aid the building of the Pacific railroads and in many other ways, the redemption of this immense landed estate. That body thoroughly understood that an enforcement of the common-law rule, by greatly retarding if not forbidding the diversion of waters from their accustomed channels, would disastrously affect the policy of dividing the public domain into small holdings and effecting their distribution among innumerable settlers. In respect of the area embraced by the desert-land states, with the exception of a comparatively narrow strip along the Pacific seaboard, it had become evident to Congress, as it had to the inhabitants, that the future growth and well-being of the entire region depended upon a complete adherence to the rule of appropriation for a beneficial use as the exclusive criterion of the right to the use of water. The streams and other sources of supply from which this water must come were separated from one another by wide stretches of parched and barren land which never could be made to produce agricultural crops except by the transmission of water for long distances and its entire consumption in the processes of irrigation. Necessarily, that involved the complete subordination of the common-law doctrine of riparian rights to that of appropriation. And this substitution of the rule of appropriation for that of the common law was to have momentous consequences. It became the determining factor in the long struggle to expunge from our vocabulary the legend “Great American Desert,” which was spread in large letters across the face of the old maps of the far west.
California Oregon Power Co. v. Beaver Portland Cement Co., 295 U.S. 142, 156-58, 55 S. Ct. 725, 728-29 (1935).
*138¶49 To ensure the success of the settlers’ efforts and to encourage the economic development of these arid public lands, Congress passed the mining laws, the homestead and preemption laws, the Desert Land Act of 1877, and the Taylor Grazing Act of 1934. Departure from the riparian rights doctrine employed in the eastern states allowed for severance of land and water, with the consequence that water could be appropriated away from the channels of its source. In considering the Desert Land Act, the Supreme Court explained, “[i]t is hard to see how a more definite intention to sever the land and water could be evinced.” California Oregon Power Co., 295 U.S. at 161, 55 S. Ct. at 730 (1935). Two years later, the Supreme Court again explained
[t]he federal government, as owner of the public domain, had the power to dispose of the land and water composing it together or separately; and by the Desert Land Act of 1877 (c. 107, 19 Stat. 377), if not before, Congress had severed the waters constituting the public domain and established the rule that for the future the lands should be patented separately.
Ickes v. Fox, 300 U.S. 82, 95, 57 S. Ct. 412, 417 (1937).
¶50 The several congressional acts “simply recognize!] and give[] sanction, in so far as the United States and its future grantees are concerned, to the state and local doctrine of appropriation. ... The public interest in such state control in the arid land states is definite and substantial.” California Oregon Power, 295 U.S. at 164-65, 55 S. Ct. at 731-32. By these various acts passed in the mid-1800s, Congress authorized private individuals to appropriate water on the public domain through compliance with local laws and customs. To this end, the Mining Act of 1866, 43 U.S.C. § 661 (2012), provides:
Whenever, by priority of possession, rights to the use of water for mining, agriculture, manufacturing, or other purposes, have vested and accrued, and the same are recognized and acknowledged by local customs, laws, and decisions of the courts, the possessors and owners of such vested rights shall be maintained and protected in the same!.] ...
The Desert Land Act of 1877, 43 U.S.C. § 321 (2012), also provides:
That the right to use of water by the [entryman] ... shall depend upon bona fide prior appropriation: and such right shall not exceed the amount of water actually appropriated, and necessarily used for the purpose of irrigation and reclamation: and all surplus water over and above such actual appropriation and use ... shall remain and be held free for the appropriation and use of the public for irrigation, mining and manufacturing purposes subject to existing rights.
*139¶51 Finally, the Taylor Grazing Act of 1934 authorized the Secretary of the Interior to withdraw"... vacant, unappropriated, and unreserved lands from any part of the public domain of the United States ... which in his opinion are chiefly valuable for grazing and raising forage crops ....” 43 U.S.C. § 315 (2012). The primary purpose of the Taylor Grazing Act was to "... preserve the land and its resources from destruction or unnecessary injury, to provide for orderly use, improvement, and development of the range ....” 43 U.S.C. § 315a. (2012) Thus, the Taylor Grazing Act did not reserve lands for a specific purpose, but was rather a management tool to establish grazing districts on the public domain and to ensure the orderly and efficient management of range resources. Public Lands Council v. Babbitt, 529 U.S. 728, 733, 120 S. Ct. 1815, 1819. Significantly, the Taylor Grazing Act did not provide an independent statutory basis for claims for federal water uses which would be inconsistent with the substantive requirements of state law. Indeed, the language of the Act itself provided:
IN loth mg in this Act shall be construed or administered in any way to diminish or impair any right to the possession and use of water for mining, agriculture, manufacturing, or other purposes which has heretofore vested or accrued under existing law validly affecting the public lands or which may be hereinafter initiated or acquired and maintained in accordance with such law.
43 U.S.C. § 315b (2012). Hence, water rights located within grazing districts are subject to state substantive law.
¶52 The general rule recognized throughout the states and territories of the arid region was “that the acquisition of water by prior appropriation for a beneficial use was entitled to protection!.]” California Oregon Power, 295 U.S. at 154, 55 S. Ct. at 727. Local custom and usage of the West held that the first appropriator of water for a beneficial use had the better right to use of the water to the extent of actual use. Thus, fundamental to water law in the West is the principle that “beneficial use shall be the basis, the measure and the limit of all rights to the use of water.” McDonald v. State, 220 Mont. 519, 530, 722 P.2d 598, 605 (1986) (emphasis in original). “State constitutions, statutes, and judicial decisions throughout the western states recognize the concept.” A. Dan Tarlock, et al., eds., Water Resource Management: A Casebook in Law & Public Policy 195 (4th ed. 1993).
¶53 Montana fully embraced the western water law principle that every citizen has the right to the use of the waters in the streams of this state by declaring in our 1889 Constitution that “[t]he use of all water now appropriated, or that may hereafter be appropriated for *140sale, rental, distribution or other beneficial use ... shall be held to be a public use.” Mont. Const., art III, § 15 (1889) (emphasis added). This Court explained “public use” and set forth the controlling rule over a century ago in Bullerdick v. Hermsmeyer:
The use of waters in the streams in this state is declared by the Constitution to be a public use. (Constitution, Art. Ill, sec. 15) Such being the case, every citizen has a right to divert and use them, so long as he does not infringe upon the rights of some other citizen who has acquired a prior right by appropriation. Each citizen may divert and use them without let or hindrance when no prior right prevents. When his necessary use ceases, he must restore them to the channel of the stream, whereupon they may be used by any other person who needs them.
32 Mont. 541, 544-55, 81 P. 334, 338 (1905). Thus the 1889 Constitution declared that waters of this state are for “public use,” and are not owned by any particular citizen as they are under the riparian doctrine. This important principle of “public use,” which is distinct from and should not be confused with the “beneficial use” necessary to perfect a water right, has remained unchanged for a century. Montana’s 1973 Constitution, art. IX, § 3 (2), similarly provides “the use of all water that is now or may hereafter be appropriated for sale, rent, distribution, or other beneficial use ... shall be held to be a public use.” (Emphasis added.) Significantly, to ensure continued adherence to the prior appropriation doctrine and the bedrock principle of beneficial use, the 1973 Constitution addressed specifically the requirement of “beneficial use” by expressly providing “[a]ll surface, underground, flood, and atmospheric waters within the boundaries of the state are property of the state for the use of its people and are subject to appropriation for beneficial use as provided by law.” Mont. Const., art. IX, § 3(2) (emphasis added). As further protection of the prior appropriation doctrine and existing rights, the 1973 Constitution added that “[a]ll existing rights to the use of any waters for any useful or beneficial purpose are hereby recognized and confirmed.” Mont. Const., art. IX, § 3(1). Undisputedly, the requirement of beneficial use for a completed appropriation is deeply rooted in Montana’s history.1
¶54 This Court, as well, has continuously recognized the significance *141of beneficial use in the prior appropriation doctrine. “Judicial opinions and scholarly commentators have repeatedly stated the rule that application to a beneficial use is the touchstone of the appropriation doctrine.” Bean Lake III, ¶ 10. In Montana, like all other western states, to complete a valid appropriation an appropriator must: (1) demonstrate a bona fide intention to apply the water to some existing or contemplated beneficial purpose, and (2) actually beneficially apply the water to the intended lands. Toohey v. Campbell, 24 Mont. 13, 17, 60 P. 396, 397 (1900); Bean Lake III, ¶ 10 (“the true test of appropriation of water is the successful application thereof to the beneficial use designed”). Both elements need not occur simultaneously; rather, an appropriator is permitted a reasonable amount of time to actually apply the water to the intended lands. McDonald, 220 Mont. at 529, 722 P.2d at 604. However, until the appropriator perfects his water right by actual use, the appropriator holds only an “inchoate right” to the water. Mont. Dep’t of Natural Res. & Conservation v. Intake Water Co., 171 Mont. 416, 436, 558 P.2d 1110, 1121 (1976). Thus, the ultimate “application of the water to the intended beneficial use is the final step taken by the appropriator in acquiring an appropriative right” and the “I a Ippli cation of the water to such use is absolutely essential to acquisition of the right.” 1 Wells A. Hutchins, Water Rights Laws in the Nineteen Western States 442 (1971) (emphasis added).
¶55 It is thus clear that in Montana, like all western states applying the prior appropriation doctrine, the true test of appropriation, and ultimately the perfection of a water right, is the successful application of water to a beneficial use. Bean Lake III, ¶ 10, citing Thomas v. Guiraud, 6. Colo. 530, 533 (Colo. 1993). The right to use water has always depended on an actual appropriation of the water for a beneficial use. See Toohey, 24 Mont. 11, 60 P. 396, 397. The Montana Water Use Act of 1973 did not change this bedrock principle of the prior appropriation doctrine.
¶56 As relevant here, water rights on federal land may be acquired in Montana by private appropriation. This Court has explained
The legal title to the land upon which a water right acquired by appropriation made on the public domain is used or intended to be used in no wise affects the appropriator’s title to the water right, for the bona fide intention which is required of an appropriator to apply the water to some useful purpose may comprehend a use upon lands and possessions other than those... for which the right was originally appropriated.
*142Smith v. Denniff, 24 Mont. 20, 29, 60 P. 398 (1900) (emphasis added, bona fide emphasized in original); see also Hays v. Buzzard, 31 Mont. 74, 81, 77 P. 423 (1904). This Court held in Bailey:
While the Act of 1870 ... sought to limit the right to appropriate water for irrigation to persons or corporations owning or in possession of agricultural lands, the provision was omitted advisedly from the Codes of 1895 and 1907, and it has since been held that the appropriator need not be either an owner or in possession of land in order to make a valid appropriation for irrigation purposes.
45 Mont. at 175, 122 P. at 582 (emphasis added). Finally, this Court addressed the right to appropriate water on federal lands in St. Onge v. Blakely, holding as follows:
The right to use water may be owned without regard to the title to the land upon which the water is used; it is a possessory right which may be acquired by appropriation and diversion for a beneficial use; such a right can be acquired by a squatter on public lands ....
76 Mont at 18, 254, P. at 537. Finally, Wells A. Hutchins addressed the rule in Montana, explaining:
The Montana rule does not require fee simple title in the appropriator to land to be irrigated under his right. It does apparently contemplate that if the appropriator does not own the land he intends to irrigate, at least rightful possession - that is, a possessory interest - is necessary to his acquisition of a valid water right. This requirement is satisfied by lawful entry and settlement on public lands or a bona fide intent to acquire title to both land and water, or by one holding lands under contract for its purchase. Also acceptable is rightful possession of land under a contract with the owner the nature of which does not appear in the record.
Hutchins, at 263-64. See also In re Powder River Drainage Area, 216 Mont. 361, 702 P.2d 948 (1895) (validating stockwater rights appropriated by lessees on and for use on school trust land, even though ownership accrued to state); Sayre v. Johnson, 33 Mont. 15, 81 P. 389 (1905) (recognizing validity of water rights appropriated on public domain for use on school trust land, even though appropriator did not own or intend to patent place of use); Bullerdick v. Hermsmeyer, 32 Mont 541, 81 P. 334 (1905) (recognizing validity of water right appropriated to irrigate land appropriator only occupied on public domain); Hays v. Buzard, 31 Mont. 74, 77 P. 423 (1904) *143(recognizing validity of water right appropriated for use on land rented by appropriator) and Toohey, 24 Mont. 13, 60 P. 396 (denying claimant full amount of his claim, not for failure of possession or intent to use, but because Act by which he acquired land was passed five years after his claimed irrigation appropriation).
¶57 The beneficial use contemplated in making an appropriation is one that inures to the benefit of the appropriator. Smith, 24 Mont. at 25, 60 P. at 401; Maclay v. Missoula Irr. Dist., 90 Mont. 344, 353, 3 P.2d 286, 290 (1931). “When a water right is acquired by appropriation and used for a beneficial and necessary purpose in connection with a given tract of the land, it is an appurtenance thereto and, as such, passes with the conveyance of the land, unless expressly reserved from the grant.” Maclay, 90 Mont. at 353, 3 P.2d at 290. See also Yellowstone Valley Co. v. Assoc. Mtg. Investors, 88 Mont. 73, 81, 295 P. 255, 257-58 (1930); Lensing v. Saay & Hansen Security Co., 67 Mont. 382, 384, 215 P. 999, 1000 (1923). Accordingly, a water right appropriated on the public domain in accordance with Montana law and custom vests in the appropriator. Osne Livestock Co. v. Warren, 103 Mont. 284, 290, 62 P.2d 206, 209 (1936); St. Onge, 76 Mont. at 18, 245 P. at 537; Smith, 24 Mont. at 26-27, 60 P. at 400. When stockwater is appropriated on federal or leased lands, the water is used for the benefit of the appropriator’s privately owned lands and becomes appurtenant thereto. Once perfected, the water right includes “an incorporeal hereditament... the right to have the water flow in the stream, without diminution or deterioration, to the head of the ditch or place of diversion, an easement in the stream ... an easement not attached to land, and therefore akin to an easement in gross at the common law,” which may or may not become an easement annexed or attached to particular land. Smith, 24 Mont at 25, 27, 60 P. at 400. The mere use of a water right by the appropriator on land titled in another, however, does not necessarily make the water right appurtenant to that land. “A water right, legally acquired, is in the nature of an easement in gross, which according to circumstances, may or may not be an easement annexed or attached to certain lands as an appurtenance thereto. Maclay, 90 Mont. at 353, 3 P.2d at 290 (citing Smith, 24 Mont. 20, 60 P. 398).
¶58 Here, the stockwater appropriated on federal land, in accordance with state law and custom, established a valid water right that vested in the Stockowners as the appropriator. These stockwater rights do not attach to federal land as appurtenances, but instead are used for the benefit of Stockowners’ privately owned lands and are appurtenant to *144those lands. See In re Hamilton Ranches Partnership, Mont. Water Ct. Case No. 41G-190; In re Edwards, Mont. Water Ct. Case No. 40E-A.
¶59 BLM argues that Stockowners water claims are not inconsistent with BLM’s federal claims and that, when constructing dams and reservoirs on federal grazing lands to impound stream flows and create ponds or lakes to benefit livestock, the BLM appropriated water for beneficial uses within the plain terms of the Water Use Act and in accordance with principles of prior appropriation. The BLM argues there is no authority which precludes them from acquiring rights to impound water for stock in the reservoirs.
¶60 While there may be no authority precluding BLM from filing a claim, the manner in which a water right may be perfected under Montana law is well-established. BLM ignores that the “touchstone of the appropriation doctrine” and the “true test” of a water right is the application of water to a beneficial use. Bean Lake III, ¶ 10. As the beneficial use contemplated in an appropriation is one inuring to the appropriator, Smith, 24 Mont. at 30, 60 at 401-02; MacLay, 90 Mont. at 353, 3 P.2d at 290, the present issue concerns whether the benefit of water use inures to the Stockowners, whose stock use the water, or to BLM, who manages the lands which have been severed from the water. Here, actual beneficial use was accomplished by the Stockowners’ predecessors whose cattle drank the water BLM claims it has put to actual beneficial use. However, BLM is not the actual appropriator or proper owner of the water rights in these cases because the BLM never owned the livestock that appropriated the water or grazed federal lands. BLM may not claim as its actual beneficial use the actual beneficial use underlying Stockowners’ claims or, for that matter, any other appropriator of water for livestock. Stockowners and their predecessors, not BLM, were the actual appropriators of the water.
¶61 Importantly, we did not hold in Teton Coop., nor have we ever held that impoundment of water in and of itself is a beneficial use. In Teton Coop., we held, “I wlater storage, which stabilizes and conserves water supplies, is encouraged in this state.” Teton Coop., ¶ 12. We did not say that storage or impoundment of water was an actual beneficial use. BLM attempts to obscure its dilemma of having failed to put the water it claims to actual beneficial use by attaching either Stockowners’ actual beneficial use or some yet to be determined livestock in the future; hence, the overlapping nature of the instant claims. However, our precedent clearly establishes that the benefit contemplated in an appropriation inures to the benefit of the appropriator. Smith, 24 *145Mont. at 25, 60 P. at 400; Maclay, 90 Mont. at 353, 3 P.2d at 290. The role of actual beneficial use is significant to the outcome of these proceedings and cannot be overemphasized.
¶62 It is also clear that BLM’s construction of reservoirs does not, by itself, entitle BLM to a water right. The construction of reservoirs is not the “touchstone” of a valid appropriation, as opposed to beneficial use. Moreover, it is well-established in Montana that “the right to use water may be owned without regard to the title to the land upon which the water is used ....” St. Onge. 76 Mont. at 18, 254 P. at 537; see also Smith, 24 Mont. at 29-30, 60 P. at 401. As demonstrated by the aforementioned authority, valid rights to appropriate are not perfected upon reservoir construction alone.
¶63 This brings me full circle to Bailey. BLM could not have perfected a water right because it never put the water to actual beneficial use under Montana law. The Court fails to appreciate the distinction between making a claim and perfecting a claim, which likely stems from the Court’s similar confusion between a “public use” and a “beneficial use.” Opinion, ¶¶ 35, 39. While it is well-established that “two parties may at the same time be in possession of water from a creek and neither hold adverse to the other ...,” St. Onge, 76 Mont. at 16, 245 P. at 536, the question before the Court is not whether the use of water by a subsequent appropriator, BLM, can be said to be adverse or mutually exclusive of Stockowners’ use. The question is whether BLM has perfected a water right by applying the water it claims to an actual beneficial use—the touchstone of the prior appropriation doctrine. Stockowners object to the perfection of BLM’s claim because BLM has never applied the water to beneficial use except by overlapping Stockowners’ beneficial use or some yet to be determined livestock in the future.2 Nonetheless, the Court reaches out to Bailey to find actual beneficial use for the BLM. This Court’s distortion of Bailey, however, does not address the overlapping nature of the claims regarding actual beneficial use. Application to an actual beneficial use was a perfection requirement for both common law and statutory rights under Bailey. Casting aside a significant amount of federal and state water law, not to mention the prior appropriation doctrine, the *146Court simply announces that there is no “public service corporation rule,” and that “as long as the water is made available for sale, rental or distribution or disposal, it is a valid appropriation under Bailey.” Opinion, ¶ 33.
¶64 Bailey addressed the narrow exception to the general rule that water rights perfect only upon actual beneficial use. Due to the nature of a public service corporation and consistent with the goals of irrigating the arid West, Bailey explained that to hold a corporation to the “actual beneficial use” requirement would be impractical because the corporation could not perfect its right until the water was put to actual beneficial use through the assistance of third parties at some point in time in the future. However, Bailey never altered the requirement that there be actual beneficial use for a valid appropriation.
¶65 In Bailey, we discussed the parties’ varying views on whether actual beneficial use is necessary to perfect a water right for a public service corporation. We explained that under the corporation’s “theory thus advanced, the claimant who proceeds under the statute, and performs the acts required as set forth [in the statute], has a completed appropriation of water upon the completion of the work on his ditch, canal, or other means of diversion, even before the water is actually applied to a beneficial use.” Bailey, 45 Mont. at 174, 122 P. at 582 (emphasis added). We contrasted this view with the traditional principles advanced by the objectors wherein “it is held that actual application of the water to a beneficial use is a necessary prerequisite of a completed appropriation[.]” Bailey, 45 Mont. at 174, 122 P. at 582 (emphasis added). We rejected the latter view “as to a public service corporation” because the “public policy of this state [is] to encourage these public service corporations” to develop the arid regions and corporations would be unwilling to do so without the certainty of a completed appropriation. Bailey, 45 Mont. at 177, 122 P. at 583.
¶66 We made the following holdings. First, we agreed with the corporation that it could perfect a water right based on future beneficial use, explaining that, while the statute requires “beneficial use,” the beneficial use “may be prospective or contemplated.” Bailey, 45 Mont. at 175, 122 P. at 582. Second, we held that “as to a public service corporation, its appropriation is complete when it has fully complied with the statute and has its distributing system completed and is ready and willing to deliver water to users upon demand, and offers to do so.” Bailey, 45 Mont. at 177-78, 122 P. at 583. Lastly, we concluded that the extent of the appropriation is limited by: (1) the *147corporation’s “bona fide intention at the time” the appropriation is made; (2) the corporation’s reasonably anticipated “needs”; and (3) the “capacity” of the corporation’s diversion. Bailey, 45 Mont. at 178-79, 122 P. at 583-84. We further imposed a condition subsequent on the right, concluding that the right may be lost by “nonuser for an unreasonable length of time.” Bailey, 45 Mont. at 179, 122 P. at 584.
¶ 67 BLM is not organized as a public service corporation under Montana law for purposes of Bailey. More fundamentally, BLM manages grazing districts and forage land. BLM cannot be characterized as an entity formed or created for the purpose of appropriating water for sale, distribution, or rental to others; and, indeed, such a claim would be inconsistent with the purpose of the Taylor Grazing Act. Grazing permits and fees are not issued for the purpose of selling, renting, and distributing of water.
¶68 In contrast, Bureau of Reclamation projects, as in Bailey, are organized for the purpose of selling, renting, and distributing water in exchange for users payingback the costs of construction of the projects. Significantly, the United States Supreme Court has already held that the Bureau of Reclamation, which is organized for the purpose of distributing water, does not own the water sold and distributed to its users. In Ickes, 300 U.S. at 94-95, 57 S. Ct. at 416-17, the Supreme Court explained
Although the government diverted, stored and distributed the water, the contention of petitioner that thereby ownership of the water or water-rights became vested in the United States is not well founded. Appropriation was made not for the use of the government, but, under the Reclamation Act, for the use of the land owners; and by the terms of the law and of the contract already referred to, the water-rights became the property of the land owners, wholly distinct from the property right of the government in the irrigation works.
Recall the Supreme Court’s early precedent, as well, recognizing severance of land and water in order to facilitate irrigation and economic growth in the arid West. Appropriation, as recognized in Ickes, was not for the use of BLM, but for the use of landowners to water their livestock and fields. Furthermore, in contrast to the Bureau of Reclamation whose sole purpose is the distribution of water, BLM, pursuant to the Taylor Grazing Act, manages grazing districts, forage, and land. The conclusion reached in Ickes, that the water rights became the property of the landowners as against a federal agency whose purpose was to distribute water, undermines this Court’s *148reliance on Bailey. Ickes is consistent with the prior appropriation doctrine that a completed appropriation inures to the appropriator upon application of water to actual beneficial use.
¶69 Without actual beneficial use, there can be no water right. BLM attempts to perfect a water right on the basis that it constructed reservoirs, owns the lands beneath the reservoirs, and has the duty to manage grazing districts. None of these assertions establish a valid water right under Montana law. The Court’s expansion of Bailey distorts bedrock principles of the prior appropriation doctrine; namely, that the application of water to beneficial use is essential to a completed appropriation which inures in the appropriator. Bailey certainly does not recognize that offering or makin g available for future consumption is an application of water to an actual beneficial use. To conclude otherwise would be tantamount to permitting water rights to be created without an actual use and then indefinitely held without any actual use until the appropriator sees fit. It has long been established that water is too scarce a resource to speculate with. See Thorpe v. Freed, 1 Mont. 651, _ P. _ (1872). BLM has never put the water it seeks to appropriate to a beneficial use; it simply overlaps its claims with those of the Stockowners and unnamed stockowners in the future. Here, BLM made available water, through its partial participation in the construction of reservoirs, which was to be consumed by Stockowners’ livestock. Stockowners’ livestock put to actual beneficial use Stockowners’ water, and it is therefore Stockowners who own these water rights under Montana law and not the BLM.3
¶70 Finally, I disagree with the Court’s decision regarding PWR107 and believe the Court has misunderstood Stockowners’ objections. Stockowners maintain that, for purposes of summary judgment, the court should not have assessed the pothole size. More particularly, Stockowners argue that in utilizing the DNRC stockwater consumption guideline it applied one standard for calculation to the exclusion of another, with neither party advocating a particular standard or calculation as to how many animals could be watered from the pothole. Further, Stockowners argue that the DNRC guideline was applied inconsistently in that the court did not consider the domestic *149consumption standard (1.5 acre-feet per household), which demonstrates that there was not enough water in the pothole to meet even domestic needs.
¶71 The Water Court and this Court appear to decide this issue on the basis that Stockowners position was inconsistent with their position that historically the pothole had been used to water cattle. However, as Stockowners point out, reserved rights are evaluated, adjudged, and quantified by considering the use intended by the federal legislation; in contrast, state based rights are evaluated in accordance with historic use. State ex rel. Greely v. Confederated Salish & Kootenai Tribes, 219 Mont. 76, 89, 712 P.2d 754, 762 (1985). For these reasons, summary judgment on the PWR 107 was inappropriate and I would reverse and remand for further proceedings.
¶72 I dissent.

 The Court confuses “public use” with “beneficial use.” Opinion, ¶ 35. Montana’s Constitution provides that reservoirs and storage are a “public use”, not a beneficial use,” and expressly recognizes the requirement that water, for a completed appropriation, must be applied to a beneficial use.


 The Court insists on inteijecting, unnecessarily, new terminology into an area of law well entrenched in Montana’s history. The evidence clearly established that Stockowners’ “ancestral free grazers,” Opinion,! 39, were multi-generational ranching families who undisputedly established that they were successors-in-interest to the stockwater now claimed by the BLM.


 The Montana Water Court can modify or adjust any claim element to the extent supported by the evidence of historical use. McDonald v. State, 220 Mont. 519, 722 P.2d 598 (1986); Mont. Trout Unlimited v. Beaverhead Water Co., 2011 MT 151, ¶¶ 21, 23, 361 Mont. 77.